



Livent Corporation
Executive Severance Plan
(Effective as of October 10, 2018)
1.Purpose. The purpose of the Plan is to assure the Company that it will have
the continued dedication and the availability of objective advice and counsel
from key executives of the Company, notwithstanding the possibility, threat or
occurrence of a bid to take over control of the Company.
The Board believes it is imperative that, if the Company receives any proposals
from a third person concerning a possible business combination with the Company
or the acquisition of the Company’s assets or equity securities, both the
Company and the Board be able to rely upon key executives to continue in their
positions and to be available for advice, without concern that those individuals
might be distracted by their own personal financial situations and the risks to
themselves created by the proposal.
If the Company receives any such proposal, key executives will be called upon to
assist in assessing the proposal, to advise management and the Board regarding
whether the proposal is in the best interest of the Company and its
stockholders, and to take such other actions as the Board might deem
appropriate.
2.    Eligible Executives. The following individuals will be Participants:
(a)    the Chief Executive Officer and the Chief Financial Officer of the
Company;
(b)    the Chief Operating Officer, the General Counsel and the Chief Human
Resources Officer of the Company;
(c)    the Vice President, External Affairs & Communications, the Vice
President, Investor Relations & Strategy, the Director, Global Operations and
the Corporate Controller of the Company; and
(d)    other key executives of the Company and its Affiliates who are from time
to time named as Participants by the Committee in its sole discretion.
A Participant will cease to be a Participant if and when the Committee
determines he or she should no longer be a Participant. The Committee will not
determine that a Participant has ceased to be a Participant during any period
that the Company knows a Person has taken steps reasonably calculated to effect
a Change in Control, and before the Board has determined that that Person has
abandoned or terminated its efforts to effect a Change in Control. The decision
of the Board that a Person has abandoned or terminated its efforts to effect a
Change in Control will be conclusive and binding on all Participants.







--------------------------------------------------------------------------------





3.    Terms of the Plan. The terms of the Plan are as set forth in the forms of
Agreement attached to this Plan, with Form I applicable to Tier I Participants,
Form II applicable to Tier II Participants and Form III applicable to Tier III
Participants. The Company will enter into Agreements with each Participant
containing the terms set forth in the applicable form. Once an individual
becomes a Participant, for periods prior to the date the Company and the
Participant execute an Agreement, the Participant will be entitled to
participate in the Plan on the terms and conditions set forth in the form of
Agreement applicable to the Participant.
4.    Certain Definitions. Capitalized terms used in this Plan will have the
meanings set forth below.
(a)    “Affiliate” means a corporation or other entity controlled by,
controlling or under common control with the Company, including, without
limitation, any corporation partnership, joint venture or other entity during
any period in which at least a fifty percent (50%) voting or profits interest is
owned, directly or indirectly, by the Company or any successor to the Company.
(b)    “Agreement” means the executive severance agreements, in the forms
attached to the Plan as Exhibit A hereto, that the Company enters into with
Participants to memorialize the terms of their entitlement to executive
severance benefits.
(c)    “Board” means the Board of Directors of the Company, as it is constituted
from time to time.
(d)    “Change in Control” means the happening of any of the following events:  
(i)    An acquisition by any Person of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of twenty percent (20%) or
more of either (A) the then outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (A) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
excluding, however, the following: (1) any acquisition directly from the
Company, other than an acquisition by virtue of the exercise of a conversion
privilege unless the security being so converted was itself acquired directly
from the Company, (1) any acquisition by the Company, (1) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any entity controlled by the Company, or (1) any acquisition pursuant to a
transaction which complies with Subsections (A), (B) and (C) of Subsection ‎(3)
of this Section ‎4(d);


2



--------------------------------------------------------------------------------





(ii)    A change in the composition of the Board such that the individuals who,
as of the Effective Date, constitute the Board (such Board will be hereinafter
referred to as the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, for purposes of this Section
‎4(d), that any individual who becomes a member of the Board subsequent to the
Effective Date, whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of those individuals
who are members of the Board and who were also members of the Incumbent Board
(or deemed to be such pursuant to this proviso) will be considered as though
such individual were a member of the Incumbent Board; but, provided further,
that any such individual whose initial assumption of office occurs as a result
of either an actual or threatened election contest (as such terms are used in
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board will not be so considered as a member of the
Incumbent Board;
(iii)    Consummation of a reorganization, merger or consolidation, sale or
other disposition of all or substantially all of the assets of the Company or
acquisition by the Company of the assets or stock of another entity (“Corporate
Transaction”); excluding, however, such a Corporate Transaction pursuant to
which (A) all or substantially all of the individuals and entities who are the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than sixty
percent (60%) of, respectively, the outstanding shares of common stock, and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be, (A)
no Person (other than the Company, any employee benefit plan (or related trust)
of the Company or such corporation resulting from such Corporate Transaction)
will beneficially own, directly or indirectly, twenty percent (20%) or more of,
respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
outstanding voting securities of such corporation entitled to vote generally in
the election of directors except to the extent that such ownership existed prior
to the Corporate Transaction,


3



--------------------------------------------------------------------------------





and (A) individuals who were members of the Incumbent Board will constitute at
least a majority of the members of the board of directors of the corporation
resulting from such Corporate Transaction; or
(iv)    The approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.
For the avoidance of doubt, the Distribution (as defined in the Employee Matters
Agreement) shall not constitute a Change in Control.
(e)    “Committee” means the Compensation and Organization Committee of the
Board, or any other committee of the Board that has, on the date of
determination, the duties and responsibilities delegated to the Compensation and
Organization Committee as of the Effective Date.
(f)    “Company” means Livent Corporation, a Delaware Corporation, or any
successor thereto.
(g)    “Effective Date” means the date on which the registration statement
covering the initial public offering of common stock of the Company, par value
$0.001 per share, is declared effective by the Securities and Exchange
Commission, subject to prior approval by the Board.
(h)    “Employee Matters Agreement” means the Employee Matters Agreement, by and
between FMC Corporation, a Delaware corporation, and the Company, dated as of
October 15, 2018, as such agreement may be amended from time to time.
(i)    “Exchange Act” means the Securities Exchange Act of 1934, as amended, or
any successor thereto.
(j)    “Participant” means one of the Tier I Participants, Tier II Participants
or Tier III Participants.
(k)    “Person” has the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections B(d) and 14(d) thereof, including a “group” as
provided in Section B(d) thereof.
(l)    “Plan” means the Livent Corporation Executive Severance Plan, as set
forth herein and as hereinafter amended from time to time.
(m)    “Tier I Participants” means the Chief Executive Officer and the Chief
Financial Officer of the Company, and any other employees of the Company or an
Affiliate designated by the Committee as Tier I Participants.
(n)    “Tier II Participants” means the Chief Operating Officer, the General
Counsel and the Chief Human Resources Officer of the Company, and


4



--------------------------------------------------------------------------------





any other employees of the Company or an Affiliate designated by the Committee
as Tier II Participants.
(o)    “Tier III Participants” means the Vice President, External Affairs &
Communications, the Vice President, Investor Relations & Strategy, the Director,
Global Operations and the Corporate Controller of the Company, and any other
employees of the Company or an Affiliate designated by the Committee as Tier III
Participants.
5.    Termination and Amendment of the Plan. The Board or the Committee will
have the power at any time, in its discretion, to amend, abandon or terminate
the Plan, in whole or in part. Notwithstanding the foregoing, no amendment,
abandonment or termination may modify, waive or discharge any provisions of the
Agreements, unless each affected Participant agrees in writing, signed by the
Participant and an authorized member of the Board or the Committee (or by either
or both parties’ legal representatives or successors), to the modification,
waiver or discharge.
6.    Governing Law. The validity, interpretation, construction and enforcement
of this Plan will be governed by the laws of the State of Delaware, without
giving effect to that state’s conflicts of laws principles. Notwithstanding the
foregoing, to the extent state laws are preempted by the laws of the United
States, the laws of the United States will control the validity, interpretation,
construction and enforcement of this Plan.
7.    Administration by the Committee. The Committee is the administrator of the
Plan, and has all powers necessary to carry out the Plan’s provisions. Among
other things, the Committee has the authority, subject to the terms of the Plan
and the Agreements, to adopt, alter and replace administrative rules, guidelines
and practices governing the Plan, to interpret the terms and provisions of the
Plan and any Agreements and to take any action it deems appropriate for the
administration of the Plan. The Committee may act only by a majority of its
members then in office unless it allocates or delegates its authority to a
Committee member or other person to act on its behalf. The Committee may
allocate all or any portion of its responsibilities and powers to anyone or more
of its members and may delegate all or any part of its responsibilities and
powers to any other person or persons. Any such allocation or delegation may be
revoked by the Committee at any time. The regularly kept records of the Company
and its Affiliates will be final, conclusive and binding on all persons
regarding a Participant’s date and length of service, amount of compensation and
the manner of its payment, type and length of absences from work and all other
matters contained in those records. Any authority granted to the Committee may
also be exercised by the Board. To the extent that any permitted action taken by
the Board conflicts with action taken by the Committee, the Board action will
control.
8.    Incapacity. If any person entitled to a distribution under the Plan is
deemed by the Company or the Committee or their delegates to be incapable of
personally receiving and giving a valid receipt for the distribution, then,
unless and until a duly appointed guardian or other representative of the person
claims the distribution, the


5



--------------------------------------------------------------------------------





Company or its delegate may pay the distribution or any part of it to any other
person or institution then contributing toward or providing for the care and
maintenance of the person entitled to the distribution. Any payment pursuant to
the preceding payment will be a payment for the account of the person entitled
to it, and a complete discharge of the Company, the Board, the Committee, their
delegates and the Plan from any liability for the payment.
9.    Indemnification. The Company and each Affiliate will indemnify and hold
harmless each member of the Board and the Committee, or any employee of the
Company or any Affiliate (to the extent not indemnified or saved harmless under
any liability insurance or any other indemnification arrangement) from any and
all claims, losses, liabilities, costs and expenses (including attorneys’ fees)
arising out of any actual or alleged act or failure to act made in good faith
pursuant to the provisions of the Plan, including expenses reasonably incurred
in the defense of any claim regarding the administration of the Plan.
Notwithstanding the foregoing, no indemnification or defense will be provided
under this Plan to any person, regarding any conduct that has been judicially
determined, or agreed by the parties, either to have constituted willful
misconduct by that person, or to have resulted in his or her receipt of personal
profit or advantage to which he or she was not entitled.
10.    Limitations on Liability. Notwithstanding any of the preceding provisions
of this Plan, neither the Company, the Board, the Committee nor any individual
acting as an employee or agent of the Company will be liable to any Participant,
former Participant or other person for any claim, loss, liability or expense
incurred in connection with the Plan, other than claims for benefits payable
under any Agreement.
11.    Unclaimed Benefit. If all or any portion of a distribution payable to a
Participant cannot be timely paid because the Committee is unable to locate the
Participant, after sending a registered letter, return receipt requested, to the
last known address of the Participant, then the amount payable to the
Participant will be forfeited, and will be retained by the Company as part of
its general assets.
    


IN WITNESS WHEREOF, the Company has caused this Plan to be executed in its name
and behalf on this October 10, 2018.
LIVENT CORPORATION
By:
/s/ Kathleen Weslock____________
 
Name: Kathleen Weslock
 
Title: Chief Human Resources Officer







6



--------------------------------------------------------------------------------





Exhibit A
Form of Agreement


FORM OF EXECUTIVE SEVERANCE AGREEMENT
This EXECUTIVE SEVERANCE AGREEMENT is made and entered into as of [DATE] (the
“Effective Date”), by and between Livent Corporation, a Delaware corporation
(hereinafter referred to as the “Company”) and [NAME] (hereinafter referred to
as the “Executive”) (this “Agreement”).
WHEREAS, the Executive presently serves the Company in a position of authority
and responsibility; and
WHEREAS, the Executive and the Company desire to enter into this Agreement on
the terms and conditions set forth herein.
NOW THEREFORE, to assure the Company that it will have the continued dedication
of the Executive and the availability of the Executive’s service notwithstanding
the possibility, threat, or occurrence of a Change in Control, and to induce the
Executive to remain in the employ of the Company, and for other good and
valuable consideration, the Company and the Executive agree as follows:
1.     Establishment, Term, and Purpose
This Agreement is effective from the Effective Date and will continue in effect
until [DATE]. On that date, and on each subsequent anniversary thereof, the term
of this Agreement will be extended automatically for one (1) additional year,
unless the Committee delivers written notice six (6) months prior to such date
to the Executive that this Agreement will not be extended. If timely notice not
to extend is given, this Agreement will terminate at the end of the term, or
extended term, then in progress.
However, in the event a Change in Control occurs during the original or any
extended term, this Agreement will remain in effect for the longer of: (i)
twenty-four (24) months beyond the end of the month in which such Change in
Control occurred; and (ii) until all obligations of the Company hereunder have
been fulfilled, and until all benefits required hereunder have been paid to the
Executive.
2. Definitions
Whenever used in this Agreement, the following terms will have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized.
(a)    “Affiliate” means a corporation or other entity controlled by,
controlling or under common control with the Company, including, without


7



--------------------------------------------------------------------------------





limitation, any corporation partnership, joint venture or other entity during
any period in which at least a fifty percent (50%) voting or profits interest is
owned, directly or indirectly, by the Company or any successor to the Company.
(b)    “Base Salary” means the salary of record paid to the Executive as annual
salary, excluding amounts received under incentive or other bonus plans, whether
or not deferred.
(c)    “Beneficiary” means the persons or entities designated or deemed
designated by the Executive pursuant to ‎Section 10.02 herein.
(d)    “Board” means the Board of Directors of the Company.
(e)    “Cause” means:
(i)    the Executive’s Willful and continued failure to substantially perform
the Executive’s employment duties in any material respect (other than any such
failure resulting from physical or mental incapacity or occurring after issuance
by the Executive of a Notice of Termination for Good Reason), after a written
demand for substantial performance is delivered to the Executive that
specifically identifies the manner in which the Company believes the Executive
has failed to perform the Executive’s duties, and after the Executive has failed
to resume substantial performance of the Executive’s duties on a continuous
basis within thirty (30) calendar days of receiving such demand;
(ii)    the Executive’s Willful and deliberate conduct (other than conduct
covered under (a) above) which is materially injurious to the Company or an
Affiliate; or
(iii)    the Executive’s having been convicted of, or pleading guilty or nolo
contendere to, a felony under federal or state law on or prior to a Change in
Control.
(f)    “Change in Control” means the happening of any of the following events:
(i)    An acquisition by any Person of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of twenty percent (20%) or
more of either (A) the then outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (A) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
excluding, however, the following: (1) any acquisition directly from the
Company, other than an acquisition by virtue of the


8



--------------------------------------------------------------------------------





exercise of a conversion privilege unless the security being so converted was
itself acquired directly from the Company, (1) any acquisition by the Company,
(1) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company, or (1) any
acquisition pursuant to a transaction which complies with Subsections (i), (ii)
and (iii) of Subsection (c) of this ‎Section 2.06;
(ii)    A change in the composition of the Board such that the individuals who,
as of the Effective Date, constitute the Board (such Board will be hereinafter
referred to as the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, for purposes of this ‎Section
2.06, that any individual who becomes a member of the Board subsequent to the
Effective Date, whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of those individuals
who are members of the Board and who were also members of the Incumbent Board
(or deemed to be such pursuant to this proviso) will be considered as though
such individual were a member of the Incumbent Board; but, provided further,
that any such individual whose initial assumption of office occurs as a result
of either an actual or threatened election contest (as such terms are used in
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board will not be so considered as a member of the
Incumbent Board;
(iii)    Consummation of a reorganization, merger or consolidation, sale or
other disposition of all or substantially all of the assets of the Company, or
acquisition by the Company of the assets or stock of another entity (“Corporate
Transaction”); excluding, however, such a Corporate Transaction pursuant to
which (A) all or substantially all of the individuals and entities who are the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than sixty
percent (60%) of, respectively, the outstanding shares of common stock, and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be, (A)
no


9



--------------------------------------------------------------------------------





Person (other than the Company, any employee benefit plan (or related trust) of
the Company or such corporation resulting from such Corporate Transaction) will
beneficially own, directly or indirectly, twenty percent (20%) or more of,
respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
outstanding voting securities of such corporation entitled to vote generally in
the election of directors except to the extent that such ownership existed prior
to the Corporate Transaction, and (A) individuals who were members of the
Incumbent Board will constitute at least a majority of the members of the board
of directors of the corporation resulting from such Corporate Transaction; or
(iv)    The approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.
For the avoidance of doubt, the Distribution (as defined in the Employee Matters
Agreement) shall not constitute a Change in Control.
(g)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.
(h)    “Committee” means the Compensation and Organization Committee of the
Board or any other committee of the Board appointed to perform the functions of
the Compensation and Organization Committee.
(i)    “Company” means Livent Corporation, a Delaware corporation, or any
successor thereto as provided in ‎Article 9 herein.
(j)    “Date of Separation from Service” means the date on which a Qualifying
Termination occurs.
(k)    “Disability” means complete and permanent inability by reason of illness
or accident to perform the duties of the occupation at which the Executive was
employed when such disability commenced.
(l)    “Employee Matters Agreement” means the Employee Matters Agreement, by and
between FMC Corporation, a Delaware corporation, and the Company, dated as of
October 15, 2018, as such agreement may be amended from time to time.
(m)    “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor thereto.
(n)    “Good Reason” means, without the Executive’s express written consent, the
occurrence of any one or more of the following:


10



--------------------------------------------------------------------------------





(i)    The assignment of the Executive to duties materially inconsistent with
the Executive’s authorities, duties, responsibilities and status (including,
without limitation, offices, titles and reporting requirements) as an employee
of the Company (including, without limitation, any material change in duties or
status as a result of the stock of the Company ceasing to be publicly traded or
of the Company becoming a subsidiary of another entity), or a reduction or
alteration in the nature or status of the Executive’s authorities, duties, or
responsibilities from the greatest of those in effect (A) immediately preceding
the Company’s entry into any definitive agreement to conduct the Change in
Control, or (A) immediately preceding the Change in Control;
(ii)    The Company’s requiring the Executive to be based at a location which is
at least fifty (50) miles further from the Executive’s then current primary
residence than such residence is from the office where the Executive is located
at the time of the Change in Control, except for required travel on the
Company’s business to an extent substantially consistent with the Executive’s
business obligations;
(iii)    A reduction by the Company in the Executive’s Base Salary;
(iv)    A material reduction in the Executive’s level of participation in any of
the Company’s short- and/or long-term incentive compensation plans, or employee
benefit or retirement plans, policies, practices, or arrangements in which the
Executive participates from the greatest of the levels in place: (A) immediately
preceding the Company’s entry into any definitive agreement to conduct the
Change in Control, or (A) immediately preceding the Change in Control;
(v)    The failure of the Company to obtain a satisfactory agreement from any
successor to the Company to assume and agree to perform this Agreement, as
contemplated in ‎Article 9 herein.
provided that any such event shall constitute Good Reason only if Executive
notifies the Company in writing of such event within 90 days following the
initial occurrence thereof, the Company fails to cure such event within 30 days
after receipt from Executive of written notice thereof, and the Executive
resigns from the Executive’s employment within two years following the initial
occurrence of such event.
The existence of Good Reason will not be affected by the Executive’s temporary
incapacity due to physical or mental illness not constituting a Disability.
(o)    “Notice of Termination” means a written notice which indicates the
specific termination provision in this Agreement relied upon, and sets forth in


11



--------------------------------------------------------------------------------





reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.
(p)    “Person” has the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as provided in Section 13(d).
(q)    “Qualifying Termination” means any of the events described in ‎Section
3.02 herein, the occurrence of which triggers the payment of Severance Benefits
hereunder.
(r)    “Separation from Service” means the Executive’s termination of employment
with the Company, its Affiliates and with each member of the controlled group
(within the meaning of Sections 414(b) or (c) of the Code) of which the Company
is a member. The Executive will not be treated as having a Separation from
Service during any period the Executive’s employment relationship continues,
such as a result of a leave of absence, and whether a Separation from Service
has occurred shall be determined by the Committee (on a basis consistent with
rules under Section 409A) after consideration of all the facts and
circumstances, including whether either no further services are to be performed
or there is a reasonably anticipated permanent and substantial decrease (e.g.,
80% or more) in the level of services to be performed (and the related amount of
compensation to be received for such services) below the level of services
previously performed (and compensation previously received).
(s)    “Severance Benefits” means the payment of severance compensation as
provided in ‎Section 3.03 herein.
(t)    “Willful” means any act or omission by the Executive that was in good
faith and with a reasonable belief that the action or omission was in the best
interests of the Company or its Affiliates. Any act or omission based upon
authority given pursuant to a duly adopted Board resolution, or, upon the
instructions of any senior officer of the Company, or based upon the advice of
counsel for the Company will be conclusively presumed to be taken or omitted by
the Executive in good faith and in the best interests of the Company and/or its
Affiliates.
3.     Severance Benefits
(a)    Right to Severance Benefits. The Executive will be entitled to receive
the Severance Benefits from the Company if a Qualifying Termination occurs on or
after a Change in Control and before the end of the twenty-fourth (24th)
calendar month following the end of the month in which the Change in Control
occurs.


12



--------------------------------------------------------------------------------





The Executive will not be entitled to receive Severance Benefits if the
Executive’s employment is terminated (i) for Cause, (ii) due to a voluntary
termination without Good Reason, or (iii) due to death or Disability.
(b)    Qualifying Termination. A Qualifying Termination shall occur if:
(i)    The Executive incurs a Separation from Service because of an involuntary
termination of the Executive’s employment by the Company for reasons other than
Cause, Disability or death; or
(ii)    The Executive incurs a Separation from Service because of a voluntary
termination by the Executive for Good Reason pursuant to a Notice of Termination
delivered to the Company by the Executive.
(c)    Description of Severance Benefits. In the event the Executive becomes
entitled to receive Severance Benefits, as provided in Sections ‎3.01 and ‎3.02
herein, the Company will pay to the Executive (or in the event of the
Executive’s death, the Executive’s Beneficiary) and provide the Executive with
the following at the time or times provided in ‎Section 4.01 herein:
(i)    An amount equal to [1,2 or 3] times the highest rate of the Executive’s
annualized Base Salary in effect at any time up to and including the Date of
Separation from Service.
(ii)    An amount equal to [1,2 or 3] times the Executive’s highest annualized
target Management Incentive Award granted under the Livent Corporation Incentive
Compensation and Stock Plan for any plan year up to and including the plan year
in which the Executive’s Date of Separation from Service occurs.
(iii)    An amount equal to the Executive’s unpaid Base Salary, and unused and
accrued vacation pay, earned or accrued through the Date of Separation from
Service.
(iv)    Any Management Incentive Award otherwise payable (but for Executive’s
separation) for the plan year in which the Executive’s Date of Separation from
Service occurred, prorated through the Date of Separation from Service.
(v)    A continuation of the Company’s welfare benefits of life and accidental
death and dismemberment, and disability insurance coverage for [1, 2 or 3] full
years after the Date of Separation from Service. These benefits will be provided
to the Executive (and to the Executive’s covered spouse and dependents) at the
same premium cost, and at the same coverage level, as in effect as of the date
of the Change in Control. The continuation of these welfare benefits will be
discontinued


13



--------------------------------------------------------------------------------





prior to the end of the [1, 2 or 3] year period if the Executive has available
substantially similar benefits at a comparable cost from a subsequent employer,
as determined by the Committee.
(vi)    For a period of [1, 2 or 3] full years following the Date of Separation
from Service, the Company shall provide medical insurance for the Executive (and
the Executive’s covered spouse and dependents) at the same premium cost, and at
the same coverage level, as in effect as of the date of the Change in Control.
The continuation of this medical insurance will be discontinued prior to the end
of the[1, 2 or 3] year period if the Executive has available substantially
similar medical insurance at a comparable cost from a subsequent employer, as
determined by the Committee. The date that medical benefits provided in this
paragraph cease to be provided under this paragraph will be the date of the
Executive’s qualifying event for continuation coverage purposes under Code
Section 4980B(f)(3)(B).
Awards granted under the Livent Corporation Incentive Compensation and Stock
Plan, and other incentive arrangements adopted by the Company will be treated
pursuant to the terms of the applicable plan.
The aggregate benefits accrued by the Executive as of the Date of Separation
from Service under any savings or retirement plans sponsored by the Company from
time to time will be distributed pursuant to the terms of the applicable plan.
[In addition, for purposes of benefit calculation only under the Company’s
nonqualified retirement plans with respect to benefits that have not been paid
prior to such Change in Control, it will be assumed that the Executive’s
employment continued following the Date of Separation from Service for [1, 2 or
3] full years (i.e., [1, 2 or 3] additional years of age and service credits
will be added); provided, however, that for purposes of determining “final
average pay” under such programs, the Executive’s actual pay history as of the
Date of Separation from Service will be used.]
(d)    Termination for Disability. If the Executive’s employment is terminated
due to Disability, the Executive will receive the Executive’s Base Salary
through the Date of Separation from Service, and the Executive’s benefits will
be determined in accordance with the Company’s disability, retirement,
survivor’s benefits, insurance and other applicable plans and programs then in
effect. If the Executive’s employment is terminated due to Disability, the
Executive will not be entitled to the Severance Benefits described in ‎Section
3.03.
(e)    Termination upon Death. If the Executive’s employment is terminated due
to death, the Executive’s benefits will be determined in accordance with the
Company’s retirement, survivor’s benefits, insurance and other applicable
programs of the Company then in effect. If the Executive’s employment is
terminated due to death, neither the Executive’s estate nor the


14



--------------------------------------------------------------------------------





Executive’s Beneficiary will be entitled to the Severance Benefits described in
‎Section 3.03.
(f)    Termination for Cause, or Other Than for Good Reason. Following a Change
in Control of the Company, if the Executive’s employment is terminated either:
(a) by the Company for Cause; or (b) by the Executive (other than for Good
Reason), the Company will pay the Executive an amount equal to the Executive’s
Base Salary and accrued vacation through the Date of Separation from Service, at
the rate then in effect, plus all other amounts to which the Executive is
entitled under any plans of the Company, at the time such payments are due and
the Company will have no further obligations to the Executive under this
Agreement.
(g)    Notice of Termination. Any termination of employment by the Company or by
the Executive for Good Reason will be communicated by a Notice of Termination.
4.     Form and Timing of Severance Benefits
(a)    Form and Timing. Subject to ‎Section 4.02:
(i)    the amounts payable under Sections ‎3.03(a), ‎(b) and ‎(c) will be paid
in a lump sum on the 61st day following the Termination Date (or, if such 61st
day is not a business day, the next business day immediately following such 61st
day);
(ii)    the amount payable under ‎Section 3.03(d) will be paid in a lump sum at
the same time that Management Incentive Awards are paid to employees generally
for the year in which the Executive’s Separation from Service occurs, but in no
event later than 2½ months following the end of the year in which the
Executive’s Separation from Service occurs; and
(iii)    the benefits due under Sections ‎3.03(e) and ‎3.03(f) will continue
uninterrupted following the Executive’s Separation from Service (but will be
discontinued if the requirements of ‎Section 4.02 are not timely satisfied).
(b)    Release. All rights, payments and benefits due to the Executive under
‎Section 3.03 (other than ‎Section 3.03(c)) shall be conditioned on the
Executive’s execution of a general release of claims against the Company and its
affiliates in a form reasonably prescribed by the Company and on that release
becoming irrevocable within 60 days following the Termination Date.
5.    Taxes and Tax Compliance


15



--------------------------------------------------------------------------------





(a)    Withholding of Taxes. The Company will be entitled to withhold from any
amounts payable under this Agreement all taxes as it may believe are reasonably
required to be withheld (including, without limitation, any United States
federal taxes and any other state, city, or local taxes).
(b)    Section 409A Compliance. This Agreement shall be interpreted to avoid any
penalty sanctions under Section 409A of the Code. If any payment or benefit
cannot be provided or made at the time specified herein without incurring
sanctions under Section 409A of the Code, then such benefit or payment shall be
provided in full at the earliest time thereafter when such sanctions will not be
imposed. All payments to be made upon a termination of employment under this
Agreement will be made upon a “separation from service” under Section 409A of
the Code. For purposes of Section 409A of the Code, each payment made under this
Agreement shall be treated as a separate payment. In no event may the Executive,
directly or indirectly, designate the calendar year of payment. Notwithstanding
any other provision of this Agreement to the contrary, any payment that
constitutes the deferral of compensation (within the meaning of Treas. Reg. §
1.409A-1(b)) that is otherwise required to be made to the Executive prior to the
day after the date that is six months from the Date of Separation from Service
shall be accumulated, deferred and paid in a lump sum to the Executive (with
interest on the amount deferred from the Date of Separation from Service until
the day prior to the actual payment at the federal short-term rate on the Date
of Separation from Service) on the day after the date that is six months from
the Date of Separation from Service; provided, however, if Executive dies prior
to the expiration of such six month period, payment to the Executive’s
Beneficiary shall be made as soon as practicable following the Executive’s
death. Any reimbursements or in-kind benefits that constitute a deferral of
compensation (within the meaning of Treas. Reg. § 1.409A­1(b)) will be provided
subject to the requirements of Treas. Reg. §§ 1.409A­3(i)(1)(iv)(A)(3), (4) and
(5).
(c)    Parachute Payments.
(i)    Notwithstanding anything to the contrary in this Agreement or otherwise,
in the event that any payment or benefit received or to be received by the
Executive in connection with a Change in Control or the Executive’s Separation
from Service (whether pursuant to the terms of this Agreement or any other plan,
policy, arrangement or agreement maintained or entered into by the Company (or
any of its Affiliates or successors) or any Person whose actions result in a
Change in Control (or any Person affiliated with such Person)) (all such
payments and benefits, the “Parachute Payments”) would be subject (in whole or
in part) to an excise tax under Section 4999 of the Code (the “Excise Tax”),
then the Parachute Payments shall either be (i) reduced (but not below zero) so
that the present value of the Parachute Payments is one dollar less than three
times the Executive’s “base amount” (as defined in


16



--------------------------------------------------------------------------------





Section 280G(b)(3) of the Code) so that no portion of the Parachute Payments
shall be subject to the Excise Tax or (ii) paid in full, whichever produces the
better net after-tax position to the Executive (taking into account the Excise
Tax and any other applicable taxes).
(ii)     The reduction of the Parachute Payments contemplated in ‎Section
5.03(a) above shall be implemented by determining the Parachute Payment Ratio
(as defined below), as determined in good faith by the Company (or its
successor), for each Parachute Payment and then reducing the Parachute Payments
in order beginning with the Parachute Payment with the highest Parachute Payment
Ratio. For Parachute Payments with the same Parachute Payment Ratio, such
Parachute Payments shall be reduced based on the time of payment of such
Parachute Payments, with amounts having later payment dates being reduced first.
For Parachute Payments with the same Parachute Payment Ratio and the same time
of payment, such Parachute Payments shall be reduced on a pro rata basis (but
not below zero) prior to reducing Parachute Payments with a lower Parachute
Payment Ratio. For purposes hereof, the term “Parachute Payment Ratio” shall
mean a fraction, (i) the numerator of which is the value of the applicable
Parachute Payment (as calculated for purposes of Section 280G of the Code), and
(ii) the denominator of which is the intrinsic (i.e., economic) value of such
Parachute Payment.
6.    The Company’s Payment Obligation
The Company’s obligation to make the payments and the arrangements provided for
herein will be absolute and unconditional, and will not be affected by any
circumstances, including, without limitation, any offset, counterclaim,
recoupment, defense, or other right which the Company may have against the
Executive or anyone else. All amounts payable by the Company hereunder will be
paid without notice or demand. Each and every payment made hereunder by the
Company will be final, and the Company will not seek to recover all or any part
of such payment from the Executive or from whomsoever may be entitled thereto,
for any reasons whatsoever.
The Executive will not be obligated to seek other employment in mitigation of
the amounts payable or arrangements made under any provision of this Agreement,
and the obtaining of any such other employment will in no event effect any
reduction of the Company’s obligations to make the payments and arrangements
required to be made under this Agreement, except to the extent provided in
Sections ‎3.03(e) and ‎(f) herein. Notwithstanding anything in this Agreement to
the contrary, if Severance Benefits are paid under this Agreement, no severance
benefits under any program of the Company, other than benefits described in this
Agreement, will be paid to the Executive.
7.    Fees and Expenses


17



--------------------------------------------------------------------------------





To the extent permitted by law, the Company will pay as incurred (within ten
(10) days following receipt of an invoice from the Executive) all legal fees,
costs of litigation, prejudgment interest, and other expenses incurred in good
faith by the Executive as a result of the Company’s refusal to provide the
Severance Benefits to which the Executive becomes entitled under this Agreement,
or as a result of the Company’s contesting the validity, enforceability, or
interpretation of this Agreement, or as a result of any conflict between the
parties pertaining to this Agreement; provided, however, that the Company will
reimburse the Executive only for such expenses arising out of litigation
commenced within three (3) years following the Executive’s Separation from
Service. Notwithstanding any other provision in this ‎Article 7, the Company
will reimburse the Executive only for expenses incurred prior to the end of the
fifth (5th) year following the Executive’s Separation from Service.
8.    Outplacement Assistance
Following a Qualifying Termination (as described in ‎Section 3.02 herein), the
Executive will be reimbursed by the Company for the costs of all reasonable
outplacement services obtained by the Executive within the two (2) year period
after the Date of Separation from Service; provided, however, that
reimbursements must be made by the end of the third year following the Date of
Separation from Service and the total reimbursement for such outplacement
services will be limited to an amount equal to fifteen percent (15%) of the
Executive’s Base Salary as of the Date of Separation from Service.
9.    Successors and Assignment
(a)    Successors to the Company. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
of all or substantially all of the business and/or assets of the Company or of
any division or subsidiary thereof to expressly assume and agree to perform the
Company’s obligations under this Agreement in the same manner and to the same
extent that the Company would be required to perform them if no such succession
had taken place.
(b)    Assignment by the Executive. This Agreement will inure to the benefit of
and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees. If the Executive dies while any amount would still be payable to the
Executive hereunder had the Executive continued to live, all such amounts,
unless otherwise provided herein, will be paid in accordance with the terms of
this Agreement to the Executive’s Beneficiary. If the Executive has not named a
Beneficiary, then such amounts will be paid to the Executive’s devisee, legatee,
or other designee, or if there is no such designee, to the Executive’s estate,
and such designee, or the Executive’s estate will be treated as the Beneficiary
hereunder.
10.     Miscellaneous


18



--------------------------------------------------------------------------------





(a)    Employment Status. Except as may be provided under any other agreement
between the Executive and the Company, the employment of the Executive by the
Company is “at will,” and may be terminated by either the Executive or the
Company at any time, subject to applicable law.
(b)    Beneficiaries. The Executive may designate one or more persons or
entities as the primary and/or contingent Beneficiaries of any Severance
Benefits owing to the Executive under this Agreement. Such designation must be
in the form of a signed writing acceptable to the Committee. The Executive may
make or change such designations at any time.
(c)    Severability. In the event any provision of this Agreement will be held
illegal or invalid for any reason, the illegality or invalidity will not affect
the remaining parts of the Agreement, and the Agreement will be construed and
enforced as if the illegal or invalid provision had not been included. Further,
the captions of this Agreement are not part of the provisions hereof and will
have no force and effect.
(d)    Modification. No provision of this Agreement may be modified, waived, or
discharged unless such modification, waiver, or discharge is agreed to in
writing and signed by the Executive and by an authorized member of the
Committee, or by the respective parties’ legal representatives and successors.
(e)    Applicable Law. To the extent not preempted by the laws of the United
States, the laws of the state of Delaware will be the controlling law in all
matters relating to this Agreement.
(f)    Indemnification. To the full extent permitted by law, the Company will,
both during and after the period of the Executive’s employment, indemnify the
Executive (including by advancing the Executive expenses) for any judgments,
fines, amounts paid in settlement and reasonable expenses, including any
attorneys’ fees, incurred by the Executive in connection with the defense of any
lawsuit or other claim to which the Executive is made a party by reason of being
(or having been) an officer, director or employee of the Company or any of its
subsidiaries. The Executive will be covered by director and officer liability
insurance to the maximum extent that that insurance covers any officer or
director (or former officer or director) of the Company.


[Signature Page Follows]








19



--------------------------------------------------------------------------------









20

